MEMORANDUM2
Amir Muzen, a Nevada state prisoner, appeals pro se the district court’s dismissal, under 42 U.S.C. § 1915A, of Muzen’s 42 U.S.C. § 1983 action alleging prison officials violated his Eighth Amendment rights when they allowed an HIV-infected inmate to pour his own drinks from a pitcher used by all inmates, including Muzen. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo the district court’s dismissal, see Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir.2000), and we affirm.
The district court properly dismissed Muzen’s complaint, because Muzen did not demonstrate that he suffered from a serious medical need or that prison officials *682knew of and disregarded any excessive risk. See Doty v. County of Lassen, 37 F.3d 540, 546 (9th Cir.1994); Farmer v. Brennan, 511 U.S. 825, 837, 114 S.Ct. 1970, 128 L.Ed.2d 811 (1994).
AFFIRMED.

. This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.